


Exhibit 10.14

 

THIRD AMENDMENT TO LEASE

 

This Third Amendment to Lease (the “Third Amendment”) is dated for reference
purposes this 15th day of December, 2016 and is entered into by and between The
Realty Associates Fund X, L.P., a Delaware limited partnership (“Landlord”), and
Iteris, Inc., a Delaware corporation (“Tenant”), with reference to the following
recitals.

 

R E C I T A L S:

 

A.                                    On or about May 24, 2007, Crown Carnegie
Associates, LLC (“Crown”) and Tenant entered into an Office Lease (the “Original
Lease”) for that certain premises commonly known as Suites 100 and 200 (the
“Original Premises”), 1700 East Carnegie, Santa Ana, California (the
“Building”).  The Original Premises was comprised of approximately 52,116
rentable square feet of space.  Crown subsequently assigned all of its rights
and obligations under the Original Lease to RREF II Freeway Acquisitions, LLC
(“RREF”) and RREF assumed all of Crown’s rights and obligations under the
Original Lease.  On or about February 21, 2014, RREF and Tenant entered into a
First Amendment to Lease (the “First Amendment”).  Pursuant to the First
Amendment the size of the Original Premises was reduced by 11,059 rentable
square feet, and Tenant now occupies 41,057 rentable square feet in the Building
(the “Existing Premises”).  On or about September 29, 2014, RREF and Tenant
entered into a Second Amendment to Lease (the “Second Amendment”).  The Original
Lease as modified by the First Amendment and the Second Amendment is hereinafter
referred to as the “Lease”.

 

B.                                    Tenant now desires to lease from Landlord
Suite 225 in the Building which contains approximately 5,980 rentable square
feet and which is depicted on Exhibit A attached hereto (the “Expansion Space”).

 

C.                                    Landlord and Tenant wish to amend the
Lease on the terms and conditions set forth below.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

1.                                      Lease of Expansion Space.   Subject to
the terms and conditions set forth below, Landlord hereby agrees to lease to
Tenant and Tenant hereby agrees to lease from Landlord the Expansion Space.  The
Expansion Space is currently occupied by Bendix Commercial Vehicle Systems LLC
(the “Existing Tenant”) and the Existing Tenant’s lease is scheduled to expire
on March 31, 2017.  The date that Existing Tenant delivers possession of the
Expansion Space to Landlord is hereinafter referred to as the “Existing Tenant
Delivery Date”. On the later to occur of one (1) business day after the Existing
Tenant Delivery Date and March 31, 2017, Landlord shall offer Tenant possession
of the Expansion Space (the “Landlord Delivery Date”).  Tenant shall accept
possession of the Expansion Space from Landlord on the Landlord Delivery Date in
its “as is” condition.   As of the Landlord Delivery Date, the total rentable
area of the Premises (the Existing Premises and the Expansion Space) shall be
47,037 square feet.  From and after the Landlord Delivery Date, all references
in the Lease to the “Premises” shall include the Expansion Space.  For purposes
of this Third Amendment, the “Rent Commencement Date” shall mean the date that
is ninety (90) days after the Landlord Delivery Date.  When the Landlord
Delivery Date and Rent Commencement Date are established by Landlord, Tenant
shall, within five (5) business days after Landlord’s request, complete and
execute the memorandum attached hereto as Exhibit B and deliver it to Landlord. 
Tenant’s failure to execute the memorandum attached hereto as Exhibit B within
said five (5) business day period shall constitute Tenant’s acknowledgment of
the truth of the facts contained in the memorandum delivered by Landlord to
Tenant.

 

2.                                      Term.  Tenant’s lease of the Expansion
Space shall commence on the Landlord Delivery Date and shall end when the term
of the Lease ends on March 31, 2022, subject to extension of the term of the
Lease, as hereby amended, by Tenant pursuant to Section 4 of the First
Amendment.

 

--------------------------------------------------------------------------------


 

3.                                      Base Rent.  Prior to the Landlord
Delivery Date, Tenant shall continue to pay the monthly Base Rent required by
the Lease.  Notwithstanding anything to the contrary contained in the Lease,
from and after the Landlord Delivery Date, in addition to the Base Rent Tenant
pays for the Existing Premises pursuant to the Lease, Tenant shall pay
additional Base Rent for its use of the Expansion Space in the following
amounts:

 

Period

 

Base Rent Due
Each Month

 

Landlord Delivery Date — Rent Commencement Date:

 

$

0

 

Rent Commencement Date through 12th full calendar month after Rent Commencement
Date:

 

$

14,053.00

 

13th through 24th month after Rent Commencement Date:

 

$

14,474.59

 

25th through 36th month after Rent Commencement Date:

 

$

14,908.83

 

37th through 48th month after Rent Commencement Date:

 

$

15,356.09

 

49th month after Rent Commencement Date through March 31, 2022:

 

$

15,816.78

 

 

4.                                      Abatement of Expansion Space Base Rent. 
Landlord hereby agrees to waive the Base Rent due for the Expansion Space for
the first, second and third full calendar months after the Rent Commencement
Date.  The Base Rent applicable to the Existing Premises shall not be waived. 
No amounts due to Landlord under the Lease other than the Base Rent referred to
above shall be waived.

 

5.                                      Tenant’s Share.  Tenant’s Share (as
defined in the Original Lease) with respect to the Existing Premises shall
continue to be 52.291% with respect to the Project and 32.009% with respect to
the Development.  Tenant’s Share with respect to the Expansion Space shall be
7.815% with respect to the Project and 4.662% with respect to the Development.

 

6.                                      Base Year.  For purposes of calculating
Tenant’s Share of Direct Expenses applicable to the Existing Premises, the Base
Year for the Existing Premises shall continue to be the calendar year 2014.  For
purposes of calculating Tenant’s Share of Direct Expenses applicable to the
Expansion Space, the Base Year for the Expansion Space shall be the calendar
year 2017.

 

7.                                      Direct Expenses.  Notwithstanding
anything to the contrary contained in the Lease, Tenant shall not be obligated
to pay Tenant’s Share of Direct Expenses attributable to the Expansion Space
during the period commencing on the Landlord Delivery Date and ending on the
date that is twelve (12) full calendar months after the Rent Commencement Date.

 

8.                                      Limitation on Operating Expense
Increases.  Section 6(b) of the First Amendment shall not apply to or otherwise
limit the payment by Tenant of Tenant’s Share of Direct Expenses attributable to
the Expansion Space.

 

9.                                      Parking.  From and after the Landlord
Delivery Date, the number of unreserved parking spaces allotted to Tenant is
hereby increased from one hundred twenty-eight (128) parking spaces to one
hundred fifty-two (152) parking spaces.  All other terms related to parking
spaces and the Parking Lot shall remain the same.  Pursuant to Section 2 of the
Second Amendment, the Existing Tenant has the right to use six (6) parking
spaces in the Fenced Area (as defined in the Original Lease) (the “Existing
Tenant Fenced Area Spaces”).  The Existing Tenant Fenced Area Spaces shall
constitute six (6) of the one hundred fifty-two (152) parking spaces referred to
above.

 

10.                               Tenant Improvements.

 

(a)                                           Improvements.  Within thirty (30)
days after the execution of this Third Amendment, Tenant shall submit to
Landlord for approval a detailed space plan (“Space Plan”) for the improvements
to the Expansion Space which shall include without limitation, the location of
doors, partitions, electrical and telephone outlets, plumbing fixtures, heavy
floor loads and other special requirements.  The Space Plan and

 

2

--------------------------------------------------------------------------------


 

the Construction Drawings (as defined below) shall be prepared by H. Hendy
Associates (the “Architect”).  Landlord agrees to cooperate with Tenant and its
design representatives in connection with the preparation of the Space Plan.
 Within five (5) business days after receipt by Landlord of the Space Plan,
Landlord (i) shall give its written approval with respect thereto, or (ii) shall
notify Tenant in writing of its disapproval and state with specificity the
grounds for such disapproval and the revisions or modifications necessary in
order for Landlord to give its approval.  Within five (5) business days
following Tenant’s receipt of Landlord’s disapproval, Tenant shall submit to
Landlord for approval the requested revisions or modifications. Within five
(5) business days following receipt by Landlord of such revisions or
modifications, Landlord shall give its written approval with respect thereto or
shall request other revisions or modifications therein (but relating only to the
extent Tenant has failed to comply with Landlord’s earlier requests).  The
preceding sentence shall be implemented repeatedly until Landlord gives its
approval to Tenant’s Space Plan.  The improvements to be made to the Expansion
Space that are described in the final Space Plan are hereinafter referred to as
the “Improvements”.

 

(b)                                           Construction Drawings.  If the
preparation of the Construction Drawings requires the input of engineers (the
“Engineers”), as reasonably determined by Landlord, Architect shall retain
Engineers that are reasonably acceptable to Landlord to prepare all plans and
engineering drawings relating to the structural, mechanical, electrical,
plumbing, HVAC, life safety, and sprinkler work in the Expansion Space.  The
plans and specifications to be prepared by the Architect and the Engineers
hereunder shall reflect only the improvements described on the Space Plan and
shall be known collectively as the “Construction Drawings.”  Tenant and
Architect shall verify, in the field, the dimensions of the Expansion Space and
the conditions at the Expansion Space, and Tenant and Architect shall be solely
responsible for the same, and Landlord shall have no responsibility in
connection therewith.  Landlord shall have the right to approve the Construction
Drawings in Landlord’s reasonable discretion, and the Construction Drawings
shall not materially deviate from the Space Plan.  Landlord’s review of the
Construction Drawings are for its sole benefit and Landlord shall have no
liability to Tenant or Tenant’s contractors arising out of or based on
Landlord’s review.  Accordingly, notwithstanding that any Construction Drawings
are reviewed by Landlord or its space planner, architect, engineers and
consultants, and notwithstanding any advice or assistance which may be rendered
to Tenant or Tenant’s Architect, Engineers or contractors by Landlord or
Landlord’s space planner, architect, engineers and consultants, Landlord shall
have no liability whatsoever in connection therewith and shall not be
responsible for any omissions or errors arising therefrom.

 

(c)                                            Permits and Changes.  The
Construction Drawings approved by Landlord (the “Final Construction Drawings”)
shall be submitted by Tenant to the appropriate governmental agencies in order
to obtain all applicable building permits.  Prior to commencing construction of
the Improvements, Tenant shall provide Landlord with copies of the permits. 
Tenant hereby agrees that neither Landlord nor Landlord’s consultants shall be
responsible for obtaining any building permits or a certificate of occupancy for
the Expansion Space and that obtaining the same shall be Tenant’s sole
responsibility; provided, however, that Landlord shall cooperate with Tenant in
executing permit applications and performing other ministerial acts reasonably
necessary to enable Tenant to obtain any such permits or certificate of
occupancy.  No changes, modifications or alterations in the Final Construction
Drawings may be made without the prior written consent of Landlord, which
consent shall not be unreasonably withheld or delayed.

 

(d)                                           Compliance with Laws.  Tenant
shall be solely responsible for constructing the Improvements in compliance with
all laws.  Tenant acknowledges and agrees that it may be obligated to modify,
alter or upgrade the Expansion Space and the systems therein in order to
complete the construction of the Improvements, and Landlord shall have no
liability or responsibility for modifying, altering or upgrading the Expansion
Space or its existing systems.  If, as a result of Improvements constructed in
accordance with this Third Amendment, Landlord is obligated to comply with the
Americans With Disabilities Act and such compliance requires Landlord to make
any improvements or alterations to any portion of the Development in the common
areas of the Development outside the Expansion Space and Existing Premises (an
“Exterior Alteration”), Landlord shall pay the cost of making the Exterior
Alteration at Landlord’s sole cost and expense and the cost of the Exterior
Alteration shall not be paid from the Improvement Allowance.

 

3

--------------------------------------------------------------------------------


 

(e)                                            Contractors.  Landlord shall have
the right to approve in advance the contractors (the “Contractors”) used by
Tenant to construct the Improvements, in Landlord’s reasonable discretion, and
Landlord may require Tenant to use union Contractors.  Notwithstanding the
forgoing, Landlord shall have the right to designate which subcontractors may
perform work on the Building’s systems, including, but not limited to, the
Building’s HVAC, electrical, plumbing, roof and life, fire and safety systems. 
Tenant’s indemnification obligations in the Lease shall also apply with respect
to any and all damages, cost, loss or expense (including attorney’s fees)
related to any act or omission of Tenant or its Contractors, or anyone directly
or indirectly employed by any of them, or in connection with Tenant’s
non-payment of any amount arising out of the Improvements.  The Contractors
shall carry worker’s compensation insurance covering all of their respective
employees, public liability insurance, including property damage, and such other
insurance as required by Landlord, in Landlord’s sole discretion.  Certificates
for all insurance carried pursuant to this section shall be delivered to
Landlord before the commencement of construction of the Improvements.  All such
policies of insurance shall name Landlord and its property manager as an
additional insured.

 

(f)                                             Construction Procedures.  The
Contractors shall comply with all of Landlord’s rules, regulations and
procedures concerning the construction of improvements at the Project
(collectively, the “Construction Procedures”), and if any Contractor fails to
comply with the Construction Procedures after Landlord has provided the
Contractor with written notice of its non-compliance, Landlord shall have the
right to prohibit such Contractor from performing any further work in the
Building, and Landlord shall have no liability to Tenant due to such
prohibition.  Landlord’s Construction Procedures are available from the
Building’s property manager.  To the extent not inconsistent with the provisions
of this Section 10, Article 11 of the Original Lease shall apply to the
construction of the Improvements.  If there is a conflict between Article 11 of
the Original Lease, and this Section 10, this Section 10 shall control. 
Tenant’s Contractors shall not perform any construction work at the Building if
such work might disturb other tenants of the Building, as determined by Landlord
in Landlord’s sole discretion, from 8:00 a.m. to 6:00 p.m., Monday through
Friday.  Tenant and the Contractors shall not have the right, at any time, to
disrupt any Building service (e.g., electrical, plumbing etc.) to the Common
Areas or to another tenant’s premises.   Tenant and the Contractors shall only
store construction materials inside the Premises or the Expansion Space and the
Contractors shall not dispose of their refuse or construction materials in the
Project’s or Developments trash receptacles.  Tenant’s Contractors shall only
use Building entrances and Building freight elevators designated by Landlord to
transport construction materials to the Expansion Space, and Tenant and Tenant’s
Contractors shall take whatever precautions Landlord may reasonably prescribe to
protect the Project and the Development from damages due to such activities. 
Tenant shall reimburse Landlord for the cost of repairing any damage to the
Project or Development caused by the construction of the Improvements.  Landlord
shall have the right to inspect the Improvements at all times upon reasonable
notice to Tenant, provided however, that Landlord’s inspection of the
Improvements shall not constitute Landlord’s approval of the Improvements.
Should Landlord reasonably disapprove any portion of the Improvements, Landlord
shall notify Tenant in writing of such disapproval and shall specify the items
disapproved.  Any defects in the Improvements shall be rectified by Tenant at no
expense to Landlord. Landlord shall have the right to receive a fee to reimburse
it for its costs in providing approvals hereunder and in monitoring the
construction of the Improvements in an amount equal to one and one-half percent
(1.5%) of the total cost of constructing the Improvements (the “Landlord Fee”). 
In addition, if Landlord incurs architectural, engineering or other consultants’
fees in evaluating such Improvements (“Third Party Fees”), Tenant shall
reimburse Landlord for these fees in addition to the Landlord Fee.  Landlord
shall have the right to deduct the Landlord Fee and the Third Party Fees from
the Improvement Allowance (as defined below).

 

(g)                                  Improvement Allowance. Landlord hereby
grants to Tenant an “Improvement Allowance” of $119,600.00, which Improvement
Allowance shall be used only to reimburse Tenant for the actual out-of-pocket
costs paid by Tenant to independent third parties for the construction of the
Improvements.  After the completion of the construction of the Improvements,
Landlord shall make one (1) disbursement of the Improvement Allowance.  Prior to
Landlord making the disbursement, Tenant shall deliver to Landlord:  (A) a
request for payment, approved by Tenant, in a form which is reasonably
acceptable to Landlord; (B) invoices from all contractors whose work is being
paid with respect to such payment request; (C) copies of executed mechanic’s
lien releases from all of the contractors which shall comply with the

 

4

--------------------------------------------------------------------------------


 

provisions of California Civil Code Section 8138; (D) proof that Tenant has
previously paid to the contractors the monies described in the payment request;
(E) “as built” plans for the Improvements and (F) all other information
reasonably requested by Landlord.  Within thirty (30) days after Landlord has
received all of this information, Landlord shall deliver a check to Tenant in an
amount equal to the lesser of (i) the actual monies paid by Tenant to Tenant’s
contractors with respect to such payment request or (ii) the Improvement
Allowance.

 

(h)                                 Unused Allowance.  If the actual cost of the
Improvements does not exceed the Improvement Allowance, Tenant may use up to
$59,800.00 of the unused portion of the Improvement Allowance (the “Maximum
Amount”) to reimburse Tenant for the actual out-of-pocket costs it pays to
unrelated third parties in order to (a) move its existing furniture and
equipment into the Expansion Space, (b) purchase new furniture and equipment for
use in the Expansion Space and (c) install telephone and computer cabling in the
Expansion Space (collectively, “Expenses”).  If Tenant desires to use the unused
portion of the Improvement Allowance (not to exceed the Maximum Amount) to
reimburse itself for Expenses, Tenant shall provide to Landlord bills, invoices
and other information reasonably acceptable to Landlord to document monies paid
by Tenant for Expenses, and Landlord shall reimburse Tenant within thirty (30)
days after receiving such information for the lesser of the Maximum Amount and
amount of the unused Improvement Allowance.  After the Improvements are
completed, Tenant shall have the right to make one request for the reimbursement
of Expenses (the “Reimbursement Request”) and the Reimbursement Request shall
include all Expenses for which Tenant requests reimbursement.  Landlord shall
have no obligation to reimburse Tenant for any Expense that is not included in
the Reimbursement Request.  Any portion of the Improvement Allowance that has
not been expended on or before December 31, 2017 on the construction of the
Improvements or on the reimbursement of Expenses shall be retained by Landlord,
and Tenant shall have no further right to the use of such unused portion of the
Improvement Allowance for any purpose.

 

(i)                                     Commencement Date.  Tenant shall
construct the Improvements after the Landlord Delivery Date, and Tenant’s
obligation to pay Base Rent and other charges due under the Lease is not
conditioned on the completion of the Improvements.

 

11.                               Conflict.  If there is a conflict between the
terms and conditions of this Third Amendment and the terms and conditions of the
Lease, the terms and conditions of this Third Amendment shall control. Except as
modified by this Third Amendment, the terms and conditions of the Lease shall
remain in full force and effect.  Capitalized terms included in this Third
Amendment shall have the same meaning as capitalized terms in the Lease unless
otherwise defined herein.  Tenant hereby acknowledges and agrees that the Lease
is in full force and effect, Landlord is not currently in default under the
Lease, and, to the best of Tenant’s knowledge, no event has occurred which, with
the giving of notice or the passage of time, or both, would ripen into
Landlord’s default under the Lease.  The Lease, as hereby amended, contains all
agreements of the parties with respect to the lease of the Premises.  No prior
or contemporaneous agreement or understanding pertaining to the Lease, as hereby
amended, shall be effective.

 

12.                               Brokers.  Tenant and Landlord each represent
and warrant to the other that neither has had any dealings or entered into any
agreements with any person, entity, broker or finder in connection with the
negotiation of this Third Amendment except CBRE, Inc., and no other broker,
person, or entity is entitled to any commission or finder’s fee in connection
with the negotiation of this Third Amendment, and Tenant and Landlord each agree
to indemnify, defend and hold the other harmless from and against any claims,
damages, costs, expenses, attorneys’ fees or liability for compensation or
charges which may be claimed by any such unnamed broker, finder or other similar
party by reason of any dealings, actions or agreements of the indemnifying
party.

 

13.                               Authority.  The persons executing this Third
Amendment on behalf of the parties hereto represent and warrant that they have
the authority to execute this Third Amendment on behalf of said parties and that
said parties have authority to enter into this Third Amendment.

 

5

--------------------------------------------------------------------------------


 

14.                               Confidentiality.  Tenant acknowledges and
agrees that the terms of this Third Amendment are confidential and constitute
proprietary information of Landlord.  Disclosure of the terms hereof could
adversely affect the ability of Landlord to negotiate other leases with respect
to the property and may impair Landlord’s relationship with other tenants of the
property.  Tenant agrees that it and its partners, officers, directors,
employees, brokers, and attorneys, if any, shall not disclose the terms and
conditions of this Third Amendment to any other person or entity without the
prior written consent of Landlord which may be given or withheld by Landlord, in
Landlord’s sole discretion.  It is understood and agreed that damages alone
would be an inadequate remedy for the breach of this provision by Tenant, and
Landlord shall also have the right to seek specific performance of this
provision and to seek injunctive relief to prevent its breach or continued
breach.

 

15.                               Execution.  This Third Amendment and any
documents or addenda attached hereto (collectively, the “Documents”) may be
executed in two or more counterpart copies, each of which shall be deemed to be
an original and all of which together shall have the same force and effect as if
the parties had executed a single copy of the Document.  Landlord shall have the
right, in Landlord’s sole discretion, to insert the name of the person executing
a Document on behalf of Landlord in Landlord’s signature block using an
electronic signature (an “Electronic Signature”), and in this event the Document
delivered to Tenant will not include an original ink signature and Landlord
shall have no obligation to provide a copy of such Document to Tenant with
Landlord’s original ink signature.  A Document delivered to Tenant by Landlord
with an Electronic Signature shall be binding on Landlord as if the Document had
been originally executed by Landlord with an ink signature. Without the prior
written consent of Landlord, which may be withheld in Landlord’s sole
discretion, Tenant shall not have the right to insert the name of the person
executing the Document on behalf of Tenant using an Electronic Signature and all
Documents shall be originally executed by Tenant using an ink signature.  A
Document executed by Landlord or Tenant and delivered to the other party in PDF,
facsimile or similar electronic format (collectively, “Electronic Format”) shall
be binding on the party delivering the executed Document with the same force and
effect as the delivery of a printed copy of the Document with an original ink
signature. At any time upon Landlord’s written request, Tenant shall provide
Landlord with a printed copy of the Document with an original ink signature. 
This Section describes the only ways in which Documents may be executed and
delivered by the parties.  An email from Landlord, its agents, brokers,
attorneys, employees or other representatives shall never constitute Landlord’s
Electronic Signature or be otherwise binding on Landlord.  Subject to the
limitations set forth above, the parties agree that a Document executed using an
Electronic Signature and/or delivered in Electronic Format may be introduced
into evidence in a proceeding arising out of or related to the Document as if it
was a printed copy of the Document executed by the parties with original ink
signatures.  Landlord shall have no obligation to retain copies of Documents
with original ink signatures, and Landlord shall have the right, in its sole
discretion, to elect to discard originals and to retain only copies of Documents
in Electronic Format.

 

16.                               Delivery of Amendment.  Preparation of this
Third Amendment by Landlord or Landlord’s agent and submission of same to Tenant
shall not be deemed an offer by Landlord to enter into this Third Amendment. 
This Third Amendment shall become binding upon Landlord only when fully executed
by all parties.  The delivery of this Third Amendment to Tenant shall not
constitute an agreement by Landlord to negotiate in good faith, and Landlord
expressly disclaims any legal obligation to negotiate in good faith.  To
Landlord’s actual knowledge, as of the date of this Third Amendment, the
Premises has not undergone an inspection by a certified access specialist. 
Landlord’s actual knowledge shall mean and be limited to the actual knowledge of
the person who is the Building owner’s asset manager (not the Building’s
property manager) on the date this Third Amendment is executed by Landlord,
without any duty of inquiry or investigation, and such asset manager shall have
no personal liability if such representation is untrue.

 

17.                               Energy Use.  Landlord shall have the right to
require Tenant to provide Landlord with copies of bills from electricity,
natural gas or similar energy providers (collectively, “Energy Providers”)
Tenant receives from Energy Providers relating to Tenant’s energy use at the
Premises (“Energy Bills”) within ten (10) days after Landlord’s written
request.  In addition, Tenant hereby authorizes Landlord to obtain copies of the
Energy Bills directly from the Energy Provider(s), and Tenant hereby authorizes
each Energy Provider to provide Energy Bills and related usage information
directly to Landlord without Tenant’s consent.  From time

 

6

--------------------------------------------------------------------------------


 

to time within ten (10) days after Landlord’s request, Tenant shall execute and
deliver to Landlord an agreement provided by Landlord authorizing the Energy
Provider(s) to provide to Landlord Energy Bills and other information relating
to Tenant’s energy usage at the Premises.

 

18.                               Notices.  All notices provided by Tenant to
Landlord pursuant to the Lease shall be sent to the following addresses:

 

The Realty Associates Fund X, L.P.

c/o TA Realty

1301 Dove Street, Suite 860

Newport Beach, California 92660

Attention:  Asset Manager/Freeway Corporate Park

 

and

 

The Realty Associates Fund X, L.P.

c/o TA Realty

28 State Street, Tenth Floor

Boston, Massachusetts 02109

Attention:  Asset Manager/Freeway Corporate Park

 

With a copy to:

 

Davis Partners LLC

1420 Bristol Street North, Suite 100

Newport Beach, CA 92660

Attention:  Property Manager/Freeway Corporate Park.

 

[Remainder of page left intentionally blank.]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereby execute this Third Amendment as of the
date first written above.

 

LANDLORD:

 

The Realty Associates Fund X, L.P.,

a Delaware limited partnership

 

By:

Realty Associates Fund X LLC,

 

its general partner

 

 

 

By:

TA Realty, LLC,  its manager

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Officer

 

 

 

 

 

 

By:

Realty Associates Fund X REIT GP, LLC,

 

 

its general partner

 

 

 

 

 

 

 

By:

Realty Associates Fund X REIT, LLC,

 

 

its manager

 

 

 

 

 

 

 

 

By:

Realty Associates Fund X UTP, L.P.

 

 

 

 

its manager

 

 

 

 

 

 

 

 

 

By:

Realty Associates Fund X, LLC

 

 

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

 

By:

TA Realty, LLC, its manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Officer

 

 

8

--------------------------------------------------------------------------------


 

TENANT:

 

 

 

Iteris, Inc.,

 

a Delaware corporation

 

 

 

By:

 

 

 

 

 

 

 

 

 

(print name)

 

 

 

 

Its:

 

 

 

(print title)

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

(print name)

 

 

 

 

Its:

 

 

 

(print title)

 

 

9

--------------------------------------------------------------------------------


 

Exhibit A

 

(Depiction of Expansion Space)

 

[g65492kyi001.gif]

 

10

--------------------------------------------------------------------------------


 

Exhibit B

 

Memorandum

 

The Realty Associates Fund X, L.P., a Delaware limited partnership (“Landlord”),
and Iteris, Inc., a Delaware corporation (“Tenant”), have entered into an Office
Lease, as previously amended (the “Lease”), for certain space in the building
located at 1700 East Carnegie, Santa Ana, California.  Landlord and Tenant have
entered into a Third Amendment to Lease (the “Third Amendment”) amending the
Lease, and pursuant to the Third Amendment Tenant hereby acknowledges and agrees
as follows:

 

1.                                      The Landlord Delivery Date (as defined
in the Third Amendment) is           , 2017.

 

2.                                      The Rent Commencement Date (as defined
in the Third Amendment) is           , 2017.

 

Iteris, Inc.,

a Delaware corporation

 

 

By:

 

 

 

 

 

 

 

 

 

(print name)

 

 

 

Its:

 

 

 

(print title)

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

(print name)

 

 

 

 

Its:

 

 

 

(print title)

 

 

11

--------------------------------------------------------------------------------
